

116 HRES 1199 IH: Congratulating the Tampa Bay Lightning for winning the 2020 Stanley Cup Final.
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1199IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Steube (for himself, Ms. Castor of Florida, Mrs. Murphy of Florida, Mr. Waltz, Mr. Bilirakis, Mr. Lawson of Florida, Mr. Posey, Mr. Yoho, Mr. Mast, Mr. Diaz-Balart, Mr. Webster of Florida, Mrs. Demings, Mr. Hastings, Mr. Spano, Mr. Dunn, Mr. Crist, Mr. Gaetz, Mr. Rutherford, and Mr. Soto) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Tampa Bay Lightning for winning the 2020 Stanley Cup Final.Whereas, on September 28, 2020, the Tampa Bay Lightning (referred to in this preamble as the Lightning) won the 2020 National Hockey League Stanley Cup Final;Whereas the 2020 Stanley Cup Final is the second Stanley Cup Final won by the Lightning in the 29 years that the franchise has competed in the National Hockey League;Whereas the Lightning won the 2020 Eastern Conference title, and the Prince of Wales Trophy, won for the third time by the franchise, by defeating the Columbus Blue Jackets, the Boston Bruins, and the New York Islanders to advance to the Stanley Cup Final;Whereas the Lightning defeated the 2020 Western Conference champion, the Dallas Stars, in the Stanley Cup Final, clinching the series with 4 wins and only 2 losses;Whereas the Lightning showed resilience and sacrifice during the COVID–19 pandemic by competing in the delayed playoff tournament in secure zones, sequestered from outsiders for 2 months and away from family;Whereas millions of fans watched the Lightning during the 2020 Stanley Cup playoffs as the franchise won the Stanley Cup Final for the second time;Whereas Lightning defenseman Victor Hedman—(1)led all defensemen in the 2020 Stanley Cup playoffs with 10 goals and 12 assists; and(2)won the Conn Smythe Trophy, awarded to the most valuable player in the playoffs;Whereas Lightning right winger Nikita Kucherov—(1)was the leader in points and assists in the 2020 Stanley Cup playoffs; and(2)set a new Lightning franchise record for most points in a single postseason; andWhereas the following entire Lightning roster contributed to the Stanley Cup victory: Nikita Kucherov, Steven Stamkos, Brayden Point, Victor Hedman, Alexander Killorn, Anthony Cirelli, Ondrej Palat, Mikhail Sergachev, Kevin Shattenkirk, Tyler Johnson, Yanni Gourde, Patrick Maroon, Cedric Paquette, Carter Verhaeghe, Erik Cernak, Ryan McDonagh, Mathieu Joseph, Jan Rutta, Mitchell Stephens, Braydon Coburn, Andrei Vasilevskiy, Luke Schenn, Barclay Goodrow, Zach Bogosian, Blake Coleman, Alexander Volkov, Curtis McElhinney, and Scott Wedgewood: Now, therefore, be it That the House of Representatives—(1)congratulates the Tampa Bay Lightning, and the loyal fans of the Tampa Bay Lightning, for becoming the 2020 National Hockey League Stanley Cup champions; and(2)respectfully directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to—(A)the chairman and governor of the Tampa Bay Lightning, Jeff Vinik;(B)the vice president and general manager of the Tampa Bay Lightning, Julien BriseBois; and(C)the head coach of the Tampa Bay Lightning, Jon Cooper.